ORDER **
Mohammad Honari, an Iranian citizen, petitions for review of a decision by the Board of Immigration Appeals affirming an Immigration Judge’s order of removal. Honari was admitted to the United States in 1992. See Shivaraman v. Ashcroft, 360 F.3d 1142, 1146 (9th Cir.2004). His commission of crimes in both 1997 and 1999 are cause for removal under 8 U.S.C. § 1227(a)(2)(A)(ii). See Molina-Amezcua v. INS, 6 F.3d 646, 647 (9th Cir.1993).
We lack jurisdiction to review the removal order. 8 U.S.C. § 1252(a)(2)(C). Now, therefore, it is ordered that Honari’s petition for review is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.